United States Court of Appeals
                              For the First Circuit

No. 05-1593

                            UNITED STATES OF AMERICA,

                                         Appellee,

                                             v.

                                   GEORGE L. UPTON,

                                   Defendant, Appellant.




                                    ERRATA SHEET


      The opinion of this Court, issued on March 5, 2009, should be amended as follows:

      On the cover pager change "March 5, 2008" to "March 5, 2009"